DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III, claims 1-2, 4-8, 10, and 12-13, in the reply filed on 12/28/2021 is acknowledged.
Applicant elected claims 1-2, 4-8, 10, and 12-13 and withdrawn claims 3, 9 and 11. However, The Examiner believes that claims 2 and 10 corresponds to Species II (figs.5 and 6) because fig.6 clearly discloses the claim limitations of claims 2 and 10 “a plurality of transparent electrodes disposed on an upper side and a lower side of the polymer network liquid crystal layer”.
Therefore, claims 2 and 10 are withdrawn and only claims 1,4-8, and 12-13 are elected; and 
Claims 2, 3 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu CN 106405915A (see document 16638242_2021-10-19_CN_106405915_A_M.pdf) in view of Zhao CN 107422529A (see document 16638242_2021-10-19_CN_107422529_A_M.pdf).
Regarding claim 1, Niu discloses a backlight module (1 and 30), in at least fig.1, comprising: 
a substrate (it’s inherent to have a substrate to carry LEDs in a direct type light source, page 4, last paragraph); 
a plurality of light emitting diodes (LEDs) disposed on the substrate at intervals (page 5, third paragraph and fig.1); 

an optical functional layer (20) disposed above the polymer network liquid crystal layer (see fig.1).
Niu does not explicitly discloses the plurality of light emitting diodes (LEDs) are the plurality of miniature light emitting diodes (mini-LEDs). 
Zhao discloses a backlight module, in at least figs.1, 2, 4 and 5, the plurality of light emitting diodes (LEDs)(1) are the plurality of miniature light emitting diodes (mini-LEDs) disposed on the substrate (6) at intervals (see figs.1,2, 4 and 5) for the purpose of reducing overall thickness of the backlight unit and reducing heat energy and improving the service light of the backlight unit (Abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of light emitting diodes (LEDs) are the plurality of miniature light emitting diodes (mini-LEDs) disposed on the substrate at intervals as taught by Zhao in the backlight module of the backlight module of Niu for the purpose of reducing overall thickness of the backlight unit and reducing heat energy and improving the service light of the backlight unit.
Regarding claim 5, Niu does not explicitly disclose the optical functional layer is a multilayered structure or a single-layered structure, and the optical functional layer comprises a brightness enhancement film.
Zhao discloses a backlight module, in at least figs.1, 2, 4 and 5, the optical functional layer (4 and a brightness enhancement film, see claim 15) is a multilayered 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical functional layer is a multilayered structure, and the optical functional layer comprises a brightness enhancement film as taught by Zhao in the backlight module of the backlight module of Niu for the purpose of improving brightness and saving energy.
Regarding claim 6, Niu in view of Zhao discloses a display, in at least fig.1, comprising the backlight module according to claim 1 (see the rejection of claim 1 above).
Regarding claim 7, Niu discloses a method of regulating transmittance of a backlight module, in at least fig.1, comprising the following steps: 
S10 providing a backlight module (1 and 30), comprising: 
a substrate (it’s inherent to have a substrate to carry LEDs in a direct type light source, page 4, last paragraph); 
a plurality of light emitting diodes (LEDs) disposed on the substrate at intervals (page 5, third paragraph and fig.1); 
a polymer network liquid crystal layer (19, page 4, lines 15-17) disposed above the plurality of LEDs (see fig.1), wherein the polymer network liquid crystal layer is a multilayered structure or a single-layered structure (see fig.1); and 
an optical functional layer (20) disposed above the polymer network liquid crystal layer (see fig.1)”.

Zhao discloses a method of regulating transmittance of a backlight module, in at least figs.1, 2, 4 and 5, the plurality of light emitting diodes (LEDs)(1) are the plurality of miniature light emitting diodes (mini-LEDs) disposed on the substrate (6) at intervals (see figs.1,2, 4 and 5) for the purpose of reducing overall thickness of the backlight unit and reducing heat energy and improving the service light of the backlight unit (Abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of light emitting diodes (LEDs) are the plurality of miniature light emitting diodes (mini-LEDs) disposed on the substrate at intervals as taught by Zhao in the method of regulating transmittance of the backlight module of Niu for the purpose of reducing overall thickness of the backlight unit and reducing heat energy and improving the service light of the backlight unit.
Regarding claim 8, Niu in view of Zhao discloses all the product claim limitation of claim 1, so that the claim limitations of the manufacturing method claim 8 could be easily derived and obvious. Therefore, Niu in view of Zhao discloses all the claim limitations of claim 8.



Allowable Subject Matter
Claims 4, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record does not disclose or suggest a backlight module having the polymer network liquid crystal layer comprises a plurality of liquid crystal empty boxes respectively corresponding to regions other than the plurality of miniature light emitting diodes, such that the polymer network liquid crystal layer corresponding to the plurality of miniature light emitting diodes has a first thickness, and the polymer network liquid crystal layer corresponding to the regions other than the plurality of miniature light emitting diodes has a second thickness, the first thickness is greater than the second thickness, along with other claim limitations.
Niu CN 106405915A and Zhao CN 107422529A, either singularly or in combination, does not disclose or suggest a backlight module having the polymer network liquid crystal layer comprises a plurality of liquid crystal empty boxes respectively corresponding to regions other than the plurality of miniature light emitting diodes, such that the polymer network liquid crystal layer corresponding to the plurality of miniature light emitting diodes has a first thickness, and the polymer network liquid crystal layer corresponding to the regions other than the plurality of miniature light emitting diodes has a second thickness, the first thickness is greater than the second thickness, along with other claim limitations.

Niu CN 106405915A and Zhao CN 107422529A, either singularly or in combination, does not disclose or suggest a method of regulating transmittance of a backlight module having in the step S10, the polymer network liquid crystal layer comprises a plurality of liquid crystal empty boxes respectively corresponding to regions other than the plurality of miniature light emitting diodes, such that the polymer network liquid crystal layer corresponding to the plurality of miniature light emitting diodes has a first thickness, and the polymer network liquid crystal layer corresponding to the regions other than the plurality of miniature light emitting diodes has a second thickness, the first thickness is greater than the second thickness, along with other claim limitations. Claim 13 depended on claim 12 so it is allowable for the same reason.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871